American Fidelity Assurance Company and American Fidelity Separate Account A (File no. 811-01764) hereby incorporate by reference the annual report for the underlying fund named below for filing with the Securities and Exchange Commission, pursuant to Rule 30b2-1 under the Investment Company Act of 1940 (the "Act"). Filer/Entity: American Fidelity Dual Strategy Fund, Inc.® File #: 811-08873 CIK # Accession #: 0001061128-13-000003 Date of Filing: 02/12/13 This annual report is for the period ended December 31, 2012 and has been transmitted to contract holders in accordance with Rule 30e-2 under the Act. Any questions regarding this filing may be directed to David M. Robinson at (405) 523-5869.
